DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities:  line 2, “tabs” should be “tab”, “holes” should be “hole”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 1, “the tabs” lacks antecedence.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 7-8 are rejected under 35 U.S.C. 102a(1) as being anticipated by Cotterman, US 2014/0359981 A.  Cotterman discloses a fastening device (800, figures 8) comprising: a housing (802) with a receiving space and two side holes (823, figure 8D, 8E) communicated with the receiving space (see annotated drawing), a base (804) detachably connected to the housing (802) wherein a continuous wall surrounds a lower edge of the housing after the base is connected to the housing (see annotated drawing), a spool (805) in the receiving space with a lace (820) passing through the side holes (822) to be wound therearound (figures 8c-8e) and secured to the spool with a knot (822) on each end (method of placing the lace in the claimed fastening device, claims 7-8), a knob (808) disposed on the case for rotating the knob (808) relative to the case in a fastening direction causes the spool (805) to rotate in the fastening direction for fastening the lace (820).

    PNG
    media_image1.png
    684
    484
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    755
    324
    media_image2.png
    Greyscale


	Regarding claim 4, the housing has two tabs (802, 811) extending radially, which engage openings in the base.

    PNG
    media_image3.png
    606
    455
    media_image3.png
    Greyscale

Claims 1 and 6 are rejected under 35 U.S.C. 102a(1) as being anticipated by Pollack, US 10842230 B2.  Pollack discloses discloses a fastening device (100) comprising: a housing (120) with a receiving space and two side holes (figure 15B shows housing with side openings for receiving lace 1300) communicated with the receiving space, a base (110) detachably connected to the housing (120) wherein a continuous wall surrounds (at 117 in figure 3 shows part of the continuous wall) a lower edge  of the housing (120) inserted into the opening of the base, a spool (130) in the receiving space with a lace (1300) passing through the side holes (figure 15b) to be wound therearound and secured to the spool (1202), a knob (102) disposed on the case for rotating the knob (102) relative to the case in a fastening direction causes the spool (130) to rotate in the fastening direction for fastening the lace (820).
Regarding claim 6, Pollack discloses a radially extending flange on the housing for engaging and resting on the top of the wall in the base (please see the annotated drawing).

    PNG
    media_image4.png
    841
    570
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cotterman, US 2014/0359981 A.  
Regarding claim 2, Cotterman discloses a continuous, non-uniform height wall. The claim requires that the wall be of a uniform height.  It would have been obvious to make Cotterman’s wall of uniform height to add symmetry of design to the base and to save on manufacturing in terms of process and material costs, i.e., a uniform height is simpler to manufacture and less material is needed to produce a smaller, uniform height wall.
Regarding claim 5, Cotterman discloses two tabs for securing the base to the housing.  The claim requires three tabs.  It would have been obvious to add an third tab on a different side of the housing to more securely and reliably secure the housing to the base.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677